Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1-3 are currently pending.

Response to Amendment
The amendment filed December 10, 2021 has been entered. Claims 1-3 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Palozzi et al. (US 2018/0354533 A1), in view of Sanchez et al. (EP 2402505 A1, provided with translation).
Regarding claim 1, Palozzi teaches (Fig. 1): A switch machine (10) including a point indicator (Fig. 1) comprising: an angled stock rail (12A, 12B), a movable point (14A, 14B), a switch rod (18) for switching the movable point (14A, 14B) between an open position and a closed position, and an indicator rod (26) connected to the movable point (14A, 14B). 

However, Sanchez teaches (Fig. 1-4 and 9): an indicator rod (12) is connected to the movable point (9) by a pair of interconnecting blocks (7, 8) slidably engaged with each other (Abstract; Fig. 4), wherein a first interconnecting block (8) of the pair of interconnecting blocks is connected to the movable point (9) (Fig. 2) and has a sliding surface parallel to the stock rail (3) when the movable point (9) is closed, and wherein a second interconnecting block (7) of the pair of interconnecting blocks is connected to the switch rod (5) (Abstract). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Pallozzi to modify the point detector attachment rod (38) into a pair of interconnecting blocks slidably engaged with each other, wherein a first interconnecting block of the pair of interconnecting blocks is connected to the movable point and has a sliding surface parallel to the angled stock rail when the movable point is closed, and wherein a second interconnecting block of the pair of interconnecting blocks is connected to the switch rod, as taught by Sanchez, in order to permit a longitudinal movement of the movable point and  reduce the number of attachments points of the movable point with the indicator rod and the switch rod for simple installation and a reduction in risk of attachment point failure. 
Regarding claim 2, Palozzi and Sanchez teach the elements of claim 1, as stated above. Sanchez further teaches (Fig. 1-4 and 9): the pair of interconnecting block (7, 8) comprises: a female dovetail block (7), and a male dovetail block (8) disposed inside the female dovetail block (7). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Palozzi et al. (US 2018/0354533 A1), in view of Sanchez et al. (EP 2402505 A1, provided with translation) and Park et al. (KR20080062496A, provided with translation). 
Regarding claim 3, Palozzi and Sanchez teach the elements of claim 1, as stated above. Palozzi does not explicitly teach a guide roller in a fixed position relative to the angled stock rail, wherein the switch rod engages the guide roller to permit movement perpendicular to the angled stock rail and prohibit movement parallel to the angled stock rail.
However, Park teaches (Fig.  10 and 12): a guide roller (14) in a fixed position relative to the stock rail (50), wherein a switch rod (16) engages the guide roller (14) to permit movement perpendicular to the stock rail (50) and prohibit movement parallel to the stock rail (Fig. 12).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Palozzi to include guide rollers in a fixed position relative to the stock rail, in order to guide the movement of the movable point in in a lateral direction of the point and secure the movable point against any longitudinal offset, thereby ensuring successful switching of the movable point.

Response to Arguments
Applicant's arguments filed December 10, 2021 have been fully considered.
The applicant states the references Ocampo and Arnold fail to teach that “the interconnecting blocks permit the point to move parallel to the stock rail, while maintaining the horizontal position of the indicator rod since the point does not get wedged inward” and “the reverse angle of the female dovetail block counteracts the left or right movement of the point detector connecting rod 122, thereby preventing horizontal displacement”. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-5192038-A: Teaches a switch machine (16) including a point indicator (19) (col. 4, lines 21-23) comprising: an indicator rod (tube 30) connected to at least one of a point (11) and an angled stock rail (10) (col. 4, lines 48-50; Fig. 1), wherein the indicator rod (30) is connected by a sliding connector (bracket 27) (col. 6, lines 24-29) having an angle (Fig. 1-2).
US 8684317 B2: Teaches a guide wheel 22 that is linked or connected to moveable point 14 via a support 28, such that the movement of point 14, according to directional arrow 16, moves wheel 22 laterally relative to plate 18 and tie 20.
US 9863096 B2: Teaches (Fig. 1 and 4-5): an indicator rod (66, 68) is connected to the movable point (30) by a pair of interconnecting blocks (78, 82) slidably engaged with each other (col. 2, lines 23-32), wherein a first interconnecting block (78) of the pair of interconnecting blocks (78, 82) is connected to the movable point (col. 4, lines 63-65; Fig. 5) and has a sliding surface (channel 80) parallel to the stock rail (22) when the movable point (30) is closed (Fig. 5).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617